Order entered November 23, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00898-CV

                CITY OF EULESS, SELF-INSURED, Appellant

                                      V.

                    MARTA DANYLYK, ET AL., Appellees

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-01243-2017

                                    ORDER

      Before the Court is the November 21, 2022 second request of Antoinette

Varela, Official Court Reporter for the 366th Judicial District Court, for an

extension of time to file the reporter’s record. We GRANT the request and extend

the time to December 21, 2022. We caution Ms. Varela that further extension

requests will be disfavored.


                                           /s/   KEN MOLBERG
                                                 JUSTICE